ACCEPTED
                                                                                                 04-14-00811-CV
                                                                                      FOURTH COURT OF APPEALS
                                                                                           SAN ANTONIO, TEXAS
                                                                                            1/16/2015 1:43:09 PM
                                                                                                   KEITH HOTTLE
                                                                                                          CLERK


                                 04-14-00811-CV
                            IN THE COURT OF APPEALS
                                FOURTH DISTRICT                             FILED IN
                                                                     4th COURT OF APPEALS
                                  SAN ANTONIO                         SAN ANTONIO, TEXAS
                                                                     01/16/2015 1:43:09 PM
           RANDY COLEMAN AND JIM COLEMAN                                 KEITH E. HOTTLE
                                                                   COMPANY,   Clerk
                                                                         Appellants

                                             v.

               RALPH DEAN AND LIVING MODULAR, LLC,
                                               Appellees

                         On Appeal from Cause No. 11-04-49987-CV
                 In the 79th Judicial District Court, Jim Wells County, Texas
                        The Hon. Richard C. Terrell, Presiding Judge


      APPELLEE RALPH DEAN’S DESIGNATION OF
            LEAD APPELLATE COUNSEL
      Ralph Dean, Appellee in the above cause, hereby designates the following lead

appellate counsel pursuant to TEX. R. APP. P. 6.1(c) and respectfully requests that all

communications from the Court and all documents filed by Appellant herein be

copied to him as follows:

                             Frank Weathered
                              SBN 20998600
              DUNN WEATHERED COFFEY RIVERA & KASPERITIS, PC
                        611 South Upper Broadway
                       Corpus Christi, Texas 78401
                            TEL 361.883.1594
                            FAX 361.883.1599
                     E-MAIL frank@weatheredlaw.com




                                              1
      The following shall remain as of counsel for Appellee and respectfully request

that all communications from the Court and all documents filed by Appellant herein

be copied to them as follows:

                              Charles C. Webb, Jr.
                                SBN 21039500
                               WEBB CASON, PC
                           710 North Mesquite Street
                        Corpus Christi, Texas 78401-2312
                               TEL 361.887.1031
                               FAX 361.887.0903
                         E-MAIL charlie@wcctxlaw.com

                                Parker S. Webb
                                SBN 24085648
                               WEBB CASON, PC
                           710 North Mesquite Street
                        Corpus Christi, Texas 78401-2312
                               TEL 361.887.1031
                               FAX 361.887.0903
                         E-MAIL parker@wccxlaw.com

                                J. Michael Guerra
                                 SBN 08581310
                       LAW OFFICE OF J. MICHAEL GUERRA
                          1600 E. Main Street, Suite 227
                                  P.O. Box 1968
                               Alice, Texas 78333
                                TEL 361.668.7344
                               FAX 361.664.1003
                         E-MAIL jmguerra14@gmail.com




                                         2
                                   Respectfully submitted,

                                   DUNN, WEATHERED, COFFEY,
                                   RIVERA & KASPERITIS, P.C.
                                   611 South Upper Broadway
                                   Corpus Christi, Texas 78401
                                   TEL/361.883.1594; FAX/361.883.1599
                                   E-MAIL: fweathered@swbell.net

                                   BY /s/ Frank Weathered
                                       Frank Weathered
                                       SBN 20998600

                                   ATTORNEY-IN-CHARGE FOR
                                   APPELLEE RALPH DEAN

Of Counsel:

Charles C. Webb, Jr.
WEBB CASON, PC
710 North Mesquite Street
Corpus Christi, Texas 78401-2312
FAX 361.887.0903
E-MAIL charlie@wcctxlaw.com

Parker Webb
WEBB CASON, PC
710 North Mesquite Street
Corpus Christi, Texas 78401-2312
FAX 361.887.0903
E-MAIL parker@wccxlaw.com

J. Michael Guerra
LAW OFFICE OF J. MICHAEL GUERRA
1600 E. Main Street, Suite 227
P.O. Box 1968
Alice, Texas 78333
FAX 361.664.1003
E-MAIL jmguerra14@gmail.com


                                     3
                          CERTIFICATE OF SERVICE

       This is to certify that on JANUARY 16, 2015, this document was electronically
filed pursuant to TEX. R. CIV. P. 21(f)(1) and a true and correct copy was served on
counsel of record listed below through the electronic filing manager if the email
address is on file with the electronic filing manager, pursuant to TEX. R. CIV.
P. 21a(a)(1). If the email address of any attorney listed below is not on file with the
electronic filing manager, a true and correct copy of this document was served
pursuant to TEX. R. CIV. P. 21a(a)(2).

                                                    /s/ Frank Weathered
                                                      Frank Weathered

Mr. Paul R. Lawrence
LAWRENCE & BACA, PLLC
2180 North Loop West, Suite 510
Houston, Texas 77018
FAX 713.864.0179
E-MAIL prlawrence@lbandd.com
Attorney for Appellants

Living Modular, LLC
16221 Koester
Houston, Texas 77040




                                          4